Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/11/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by ANTONELLI et al., “hereinafter ANTONELLI” (U.S. Patent Application: 20120170571).


As per Claim 1, ANTONELLI discloses a computer-implemented method comprising:
 transmitting, by a first machine having a memory and at least one hardware processor (ANTONELLI, Para.44, client devices as described herein are each implemented using (although not shown) a memory, one or more network interfaces, and a processing device),

(ANTONELLI, Para.20, method for updating a message template based on receiving a plurality of common deltas is appreciated at follows.  At a first device, such as a server or a client device, the method detects a first compressed message that includes a first delta and that references a first message template and stores an indication of having received the first delta. The first delta is combinable with the first message template to reconstruct a decompressed message.  The first device receives at least one subsequent compressed message that includes the first delta and that references the first message template, and stores an indication of each subsequent time the first delta is received, Para.52, The server SIP processing function 141 then forwards the specific delta provided by the delta update field 805, i.e. parameters and value for modifying the template for the communication session, to the server template delta processing function 148 for further message decompression processing, Para.78, the client template delta processing function 238 dynamically identifies the need for creating a superseding message template based on the commonly received delta.  The client template processing function 236 specifically constructs a superseding message template that updates the message template by including the delta from the client storage.  Similar to the above described optional performance, the server 240, or other destination endpoint, sends an update acceptance to the client 230 to update the message template with the superseding message template.); 
receiving, by the first machine, an approval of the new encoding assignment from the consensus server (ANTONELLI, Para.67, f the update acceptor function is selectively approved (e.g., a positive response) by the client then the superseding update message template proposal including the delta is thus incorporated with the message template); and based on the receiving of the approval of the new encoding assignment from the consensus server, applying, by the first machine, the new encoding assignment to the value in subsequent messages from the first machine to one or more other machines, the applying of the new encoding assignment comprising including the new code of the new encoding assignment in the subsequent messages in association with the value (ANTONELLI, Para.68, the server generates the superseding message template without receiving an update acceptor function for selective activation by the client as illustrated in one embodiment as the template update proposal response message 900 of FIG. 9.  This alternative embodiment provides mandatory updating that can be implemented when UE uniformity and rapid total performance are critical via the mandatory update on/off flag 803 as shown in FIG. 8.). With respect to Claim 8 and Claim 15 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying, Para.70, The superseding message template is stored at the server as the new message template while the server removes the delta from the server delta storage for deletion thereof At times, as described herein, the terms "mobile unit", "user equipment" and "mobile device" are used interchangeably.).


As per Claim 2, ANTONELLI discloses the computer-implemented method of claim 1, further comprising tracking, by the first machine, a number of times the value is included in messages that are transmitted during a first window of time, wherein the transmitting of the new encoding assignment for the value to the consensus server is based on the tracked number of times satisfying a threshold number of times (ANTONELLI, Para.20, The first device receives at least one subsequent compressed message that includes the first delta and that references the first message template, and stores an indication of each subsequent time the first delta is received.  Based on the stored indications, the first device determines that the first delta was received in accordance with at least one predetermined threshold factor, and in response thereto, initiates a procedure to generate a superseding message template, which updates the first message template by including the first delta.).

With respect to Claim 9 and Claim 16 are substantially similar to Claim 2 and are rejected in the same manner, the same art and reasoning applying.


(ANTONELLI, Para.24, the server dynamically identifies the need for creating a superseding message template based on the commonly received delta.  The server generates a superseding message template that updates the message template by including the delta from the server delta storage.  In another embodiment, the client identifies the need for creating a superseding message template based on the commonly received delta, Para.39, upon selecting the necessary template, the client template processing function 136 compresses the message, i.e. the SIP invite message in the condensed format or "template" shown in FIG. 8, and forwards the compressed message to the client SIP processing function 131.  The client SIP processing function 131 forwards the compressed message to the client transport function 132 for transmission over link 109 to the server 140.  The compressed message is typically under one hundred bytes in length, such as between 20-50 bytes.). 

With respect to Claim 10 and Claim 17 are substantially similar to Claim 3 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 4, ANTONELLI discloses the computer-implemented method of claim 3, wherein the applying the new encoding assignment further comprises including a version identifier for the new code and another version identifier for the old code in the subsequent messages (ANTONELLI, Para.42, the server template processing function 145 includes a message receiver function that reconstructs the full message by initially retrieving an identical message template from the server template storage 146 in accordance with the template identifier.  The received delta is then incorporated with the message template to reconstruct a full message therefrom, Para.39, upon selecting the necessary template, the client template processing function 136 compresses the message, i.e. the SIP invite message in the condensed format or "template" shown in FIG. 8, and forwards the compressed message to the client SIP processing function 131.  The client SIP processing function 131 forwards the compressed message to the client transport function 132 for transmission over link 109 to the server 140.  The compressed message is typically under one hundred bytes in length, such as between 20-50 bytes.). 

With respect to Claim 11 and Claim 18 are substantially similar to Claim 4 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 5, ANTONELLI discloses the computer-implemented method of claim 1, wherein the applying the new encoding assignment further comprises: determining a non-peak window of time based on the non-peak window of time having an amount of network traffic that is below a threshold amount of network traffic; and waiting to apply the new encoding assignment until the non-peak window of time (ANTONELLI, Para.57, At 330 the first device determines, based on the stored indications, that the first delta was received in accordance with at least one predetermined threshold factor, such as the number of deltas received.  If a predetermined threshold factor was not detected, the first device returns to 320.  If a predetermined threshold factor is detected, the first device at 340 initiates a procedure to generate a superseding message template which updates the first message template by including the first delta… the number of deltas received, the rate of deltas received by the server, the size of the delta as a function of potential to improve performance speed, where an entire talkgroup identifies the need to update based on the particular need identified by at least one client within the talkgroup, Para.66, if the update acceptor function is selectively denied (e.g., a negative response) by the client then the superseding update message template proposal including the delta is not incorporated with the existing message template.). 

With respect to Claim 12 and Claim 19 are substantially similar to Claim 5 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 6, ANTONELLI discloses the computer-implemented method of claim 1, wherein the applying the new encoding assignment further comprises including a version identifier for the new code in the subsequent messages (ANTONELLI, Para.53, the server template delta processing function 148 inserts the delta in the corresponding template as a requirement for decompression by the server template processing function 145.  Accordingly, the server template delta processing function 148 generates a decompressed message from the new message template that includes the delta, Para.69,  A method for SIP message compression for a mobile unit may be further appreciated as follows.  Similar to the above described method, the mobile unit receives a SIP compressed message including a delta from a server.  In at least one embodiment, each SIP compressed message includes a template identifier, such as an update response message identifier field 801, for the corresponding delta.).

With respect to Claim 13 and Claim 20 are substantially similar to Claim 6 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 7, ANTONELLI discloses the computer-implemented method of claim 1, further comprising: transmitting, by the first machine, another new encoding assignment for the value to the consensus server, the other new encoding assignment representing another encoding of the value with another new code; receiving, by the first machine, a rejection of the other new encoding assignment from the consensus server; and based on the receiving of the rejection of the other new encoding assignment from the consensus server, applying, by the first machine, the new encoding assignment to the value instead of the other new encoding assignment in subsequent messages from the first machine to the one or more other machines (ANTONELLI, Para.51, A template index field 802 is an identifier that indicates to this compressed message recipient which particular stored template is to be referenced for reconstruction therewith.  An accept update on/off flag field 803 further identifies whether the template update proposal message 800 will be accepted by the recipient, e.g., ("ON") or declined by the recipient e.g., ("OFF"), Para.66, a superseding update message template proposal is sent by the server to the client and includes an update acceptor function for selective activation by the client.  In particular, if the update acceptor function is selectively denied (e.g., a negative response) by the client then the superseding update message template proposal including the delta is not incorporated with the existing message template.  If the superseding update template message proposal for the same delta is consistently denied, then the delta and the superseding update template message proposal are stored in the server 140 for future access by the server template processing function 145 to prevent further proposals based on this delta.  ). 

With respect to Claim 14 is substantially similar to Claim 7 and are rejected in the same manner, the same art and reasoning applying.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NORMIN ABEDIN/Primary Examiner, Art Unit 2449